 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 
EXHIBIT 10.03


EXHIBIT D-Amendment


Amendment to  EXHIBIT D of the Advisory Agreement date April 1, 2015, as
amended, among OASIS Claughton, LLC, a Delaware limited liability company (the
“Trading Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited
liability company (the “Managing Member”), and Claughton Capital LLC, a Florida
corporation (the “Trading Advisor”).




NEGOTIATED FEE EXCEPTIONS as of January 23, 2017




Investor Name
Management Fee
Incentive Fee
Effective Date
OASIS RPM Evolving CTA Series
*%
*%
1/23/2017
                               







OASIS Claughton, LLC
By:  R.J. O’Brien Fund Management, LLC
Managing Member


BY:            /s/ Augustine Perrotta                       
Name: Augustine Perrotta
Title:   CCO


R.J. O’Brien Fund Management, LLC


BY:            /s/ Augustine Perrotta                        
Name:  Augustine Perrotta
Title:    CCO


Claughton Capital, LLC


BY:             /s/ Eric Schreiber                                
Name:  Eric Schreiber
Title:    President




 * Confidential material redacted and filed separately with the Commission.
 
 
1